UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 2, 2011 Lenco Mobile Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-53830 75-3111137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (805) 308-9199 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A amends the Current Report on Form 8-K filed by Lenco Mobile Inc. (the “Company”) with the Securities and Exchange Commission on June 15, 2011 (the “Original Report”) relating to the voting results of the Company’s 2011 Annual Meeting of Stockholders held on June 15, 2011. This Current Report on Form 8-K/A amends the Original Report solely for the purpose of disclosing the Company’s decision on the frequency of future “say-on-pay” votes. Item 5.07Submission of Matters to a Vote of Security Holders. At the Company’s 2011 Annual Meeting of Stockholders, the Company’s stockholders voted, on an advisory basis, that the Company should hold an advisory vote regarding the Company’s executive compensation every three years. Consistent with the advisory vote, the Company’s board of directors has approved the Company having an advisory vote on the Company’s executive compensation every three years. As a result, the Company expects that a say-on-pay vote will be held every three years through 2017, when the next stockholder vote on the frequency of say-on-pay votes is required under the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 2, 2011 LENCO MOBILE INC. By:/s/ Thomas Banks Thomas Banks Chief Financial Officer
